 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT

 7                                          DISTRICT OF NEVADA

 8   RICHARD L. GRUBER,
                                                                   Case No. 3:15-cv-00543-RCJ-CBC
 9                                 Plaintiff,
                                                                      ORDER AND JUDGMENT
10   v.
11   KAREN GEDNEY, et al.,

12                                 Defendants.

13
14          The Court has before it Defendants’, Dr. Karen Gedney and Dr. Dana Marks Motion for a
15   Directed Verdict. Defendants also Move this Court to designate this matter as Plaintiff’s first strike
16   under the Prison Litigation Reform Act (PLRA) as a frivolous lawsuit. For reasons set forth below, the
17   Court will grant the Defendants’ motions.
18          The Plaintiff, Richard Gruber, is an inmate incarcerated by the Nevada Department of
19   Corrections. He filed this civil rights action under 42 U.S.C. § 1983 and the Eighth Amendment to the
20   United States Constitution. He is suing the Defendants, Dr. Karen Gedney and Dr. Dana Marks, who
21   were physicians at the Northern Nevada Correctional Center. The Plaintiff claims Dr. Gedney and Dr.
22   Marks were deliberately indifferent to his serious medical need of Parkinson’s disease. He claims that
23   Dr. Gedney and Dr. Marks refused to provide him with any treatment for Parkinson’s disease, and told
24   him it was because the cost of treating the Plaintiff would have jeopardized their employment with the
25   Nevada Department of Corrections. The Court denied the Defendants’ Motion for Summary Judgment
26   finding that, based on the record before the court, a reasonable jury could find that Dr. Gedney and Dr.
27   Marks were deliberately indifferent to plaintiff’s medical needs. This was due to Plaintiff’s assertion
28   that the doctors refused to treat him due to the cost of the treatment. (ECF No. 113).
                                                         1
 1          At the Jury Trial on this matter, August 12, 2019, Dr. Gedney and Dr. Marks denied these

 2   allegations. They asserted the Plaintiff does not have Parkinson’s disease. They testified, under oath,

 3   the Plaintiff suffers from a neurological condition similar to Parkinson’s disease and that they treated

 4   his condition appropriately. They also testified, under oath, that they never refused to treat Plaintiff.

 5   Finally, Dr. Gedney and Dr. Marks both testified that they have never been concerned that the cost on

 6   any inmate’s treatment would jeopardize their employment.

 7          On the second day of the trial, Plaintiff refused to testify on his own behalf. The Court advised

 8   him that his refusal to testify would be detrimental to his case. Plaintiff rested without testifying or

 9   providing any support for his assertion that the physicians failed to treat him for Parkinson’s disease due

10   to the cost of the treatment. He also failed to provide any evidence that he was ever diagnosed with

11   Parkinson’s disease, or that the NDOC failed to provide adequate treatment for his medical condition.

12          When the Plaintiff rested without supporting his claim, the Defendants made a Motion for

13   Directed Verdict under FRCP Rule 50. The Court granted the Motion after finding that the Plaintiff

14   provided no evidence in support of his claim that he has Parkinson’s disease, that the NDOC and the

15   Defendants violated his rights by denying treatment due to cost or that the Defendants knowingly denied

16   him medical care. The Court further found that the Plaintiff’s claims were frivolous and brought to the

17   Court in bad faith. Accordingly, it is hereby

18          ORDERED that Defendants’, Dr. Karen Gedney and Dr. Dana Marks, Motion for Entry of

19   Directed Verdict is GRANTED; it is

20          FURTHER ORDERED that the Court DECLARES that plaintiff violated the terms of the Prison

21   Litigation Reform Act (PLRA) by filing a frivolous lawsuit and this matter is designated as his first

22   strike under the PLRA; it is

23          FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to this

24   judgment; and it is

25   ///

26   ///

27   ///

28   ///
                                                         2
 1          FURTHER ORDERED that this case is DISMISSED and the Clerk of the Court shall remove it

 2   from the docket of the Court. This is a final appealable order. See FED. R. APP. P. 4(a).

 3          IT IS SO ORDERED.

 4          DATED THIS :September 12, 2019

 5                                  /s/_______________________________
 6                                           ROBERT C. JONES
                                           United States District Judge
 7
 8

 9   SUBMITTED BY:
     AARON D. FORD
10    Attorney General
     DOUGLAS R. RANDS, Bar No. 3572
11    Senior Deputy Attorney General
     State of Nevada
12   Public Safety Division
     100 N. Carson Street
13   Carson City, Nevada 89701-4717
     Tel: (775) 684-1150
14   E-mail: drands@ag.nv.gov
15

16
17

18
19
20
21
22

23
24
25
26
27
28
                                                        3
